UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2096



ARTEM NAUMOVICH VINOKUR; YOULIA MOTORINA,

                                                        Petitioners,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-585-380; A78-585-381)


Submitted:   May 26, 2004                   Decided:   June 17, 2004


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Elizaveta B. Krukova, Falls Church, Virginia, for Petitioners.
Peter D. Keisler, Assistant Attorney General, Linda S. Wernery,
Senior Litigation Counsel, Alicia D. Johnson, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Artem Naumovich Vinokur, a native and citizen of Russia,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming, without opinion, the immigration judge’s

order denying his applications for asylum and withholding of

removal.      Vinokur challenges the immigration judge’s finding that

his   asylum    application       was   untimely       and     that    he   failed       to

demonstrate      a     change     in     circumstances          or     extraordinary

circumstances        excusing     the    late        filing.          See     8    U.S.C.

§   1158(a)(2)(B)      (2000);    8    C.F.R.    §   1208.4(a)(4)       (2003).         We

conclude that we lack jurisdiction to review this claim pursuant to

8 U.S.C. § 1158(a)(3). See Castellano-Chacon v. INS, 341 F.3d 533,

544 (6th Cir. 2003); Tarrawally v. Ashcroft, 338 F.3d 180, 185-86

(3d Cir. 2003); Tsevegmid v. Ashcroft, 336 F.3d 1231, 1235 (10th

Cir. 2003); Fahim v. United States Attorney Gen., 278 F.3d 1216,

1217-18 (11th Cir. 2002); Hakeem v. INS, 273 F.3d 812, 815 (9th

Cir. 2001); Ismailov v. Reno, 263 F.3d 851, 854-55 (8th Cir. 2001).

Given this jurisdictional bar, we cannot review the underlying

merits of Vinokur’s asylum claim.               Accordingly, we deny Vinokur’s

petition for review.          We dispense with oral argument because the

facts   and    legal   contentions       are    adequately       presented         in   the

materials     before    the     court   and     argument       would    not       aid   the

decisional process.

                                                                      PETITION DENIED


                                        - 2 -